Exhibit 10.2
WRITTEN SUMMARY OF THE MATERIAL TERMS OF
THE MANHATTAN ASSOCIATES, INC. 2009 SUPPLEMENTAL CASH INCENTIVE PLAN*
     The 2009 Supplemental Cash Incentive Plan (the “Supplemental Plan”) is a
supplemental cash incentive plan approved by the Compensation Committee for
participants in the Company’s 2009 Annual Cash Incentive Plan (the “2009 Plan”)
whereby such participants may receive cash payouts in the event the company
achieves targets for full year total company adjusted earnings per share
(“Adjusted EPS”). Incentives are payable in the first quarter of 2010, and are
in addition to any amounts payable under the 2009 Plan .
     Participants can earn up to 100% of the target Adjusted EPS component of
their 2009 incentive bonus under the existing 2009 Plan, if the Adjusted EPS
target goal in the Supplemental Plan is met. There are full year Adjusted EPS
performance threshold and target goals under the Supplemental Plan. Cash
incentives are not payable for performance below the threshold Adjusted EPS
amount, and are payable on a straight line ratable basis for performance between
threshold and target goals. Supplemental Plan payouts are capped at 100% of the
total incentive payout opportunity for participants if the company achieves or
exceeds the full year Adjusted EPS target incentive goal.
     For purposes of the Supplemental Plan, Adjusted EPS is defined in the same
manner as under the 2009 Plan.
     The Compensation Committee is empowered to interpret and make
determinations regarding the Supplemental Plan. The Compensation Committee may
terminate, suspend or amend the Supplemental Plan, in whole or in part from time
to time, including the adoption of amendments deemed necessary or desirable to
correct any defect or supply omitted data or to reconcile any inconsistency or
discrepancy in the Supplemental Plan or in any award granted thereunder, without
the consent of any affected participant.
     In order to be eligible for an award under the Supplemental Plan, a
participant must be actively employed by the company through the date of
payment. If a participant’s employment terminates for any reason prior to such
date of payment, the participant will not be eligible for any unpaid awards
under the Supplemental Plan, and no unpaid awards under the Supplemental Plan
will be paid to the participant.
 

*   This summary does not constitute the entirety of the Supplemental Plan as
adopted by the Compensation Committee.

 